Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.804   Page 1 of 26




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Fawzi Zaya,
                            Petitioner,
                                          Case No. 20-10921
 v.
                                          Judith E. Levy
 Rebecca Adducci, et al.,                 United States District Judge

                                          Mag. Judge Anthony P. Patti
                         Respondents.

 ________________________________/

     OPINION AND ORDER CONVERTING TEMPORARY
 RESTRAINING ORDER INTO PRELIMINARY INJUNCTION [9]

      On April 18, 2020, the Court issued an order granting a temporary

restraining order and requiring Petitioner Fawzi Zaya’s immediate

release from Immigration and Customs Enforcement (ICE) Custody.

(ECF No. 9.) On April 30, 2020, the Court, finding good cause, extended

the TRO until May 14, 2020 and requested additional supplemental

briefing. (ECF No. 12, PageID.768.) The Court now grants a preliminary

injunction requiring Petitioner’s continued release.

      I.    Background
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.805   Page 2 of 26




        Petitioner Fawzi Zaya is a forty-two-year-old citizen of Iraq. (ECF

No. 7-1, PageID.509.) He has lived in the United States since March 1982.

(ECF No. 1, PageID.21.) On December 19, 1997, Petitioner was convicted

of Delivery over 50 Grams of Cocaine. (ECF No. 7-1, PageID.509.)

Petitioner has also been convicted of domestic violence. (ECF No. 10,

PageID.684.) On January 17, 2008, Petitioner was convicted of Second-

Degree Murder. (ECF No. 7-1, PageID.509.) Upon Petitioner’s parole

from the Michigan Department of Corrections, ICE took him into custody

pursuant to 8 U.S.C. § 1231(a)(2). (Id.) Petitioner has been detained at

the Calhoun County Correctional Facility (CCCF) since March 24, 2020.

(Id.)

        Petitioner has several serious health conditions. He is obese (ECF

No. 10, PageID.685) and suffers from high blood pressure, diabetes, and

asthma. (ECF No. 2-2, PageID.247.) He also suffers from neural

foraminal stenosis, a kind of spinal stenosis requiring the use of a

wheelchair and a TENS (transcutaneous electrical nerve stimulation)

unit. (Id.) Petitioner also has gout. (Id.) Respondent alleges that

Petitioner has exaggerated his health conditions, but Respondent does




                                      2
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.806   Page 3 of 26




not contest that Petitioner is obese and suffers from high blood pressure,

diabetes, and asthma. (Id.)

      On April 13, 2020, Petitioner filed both a Petition for Writ of Habeas

Corpus (ECF No. 1) and an Emergency Motion for Temporary

Restraining Order. (ECF No. 2.) The case was assigned to the Honorable

Bernard A. Friedman. On April 13, 2020, the undersigned accepted

reassignment of this case as a companion to Case No. 20-10829, Malam

v. Adducci. Both cases involve Petitioners with serious underlying health

conditions challenging on Fifth Amendment grounds their continued

confinement at the Calhoun County Correctional Facility in light of the

risks posed by the COVID-19 pandemic. The Court granted Petitioner’s

motion on April 18, 2020. (ECF No. 9.) After receiving supplemental

briefing, the Court found good cause to extend the TRO until May 14,

2020 and ordered an additional round of supplemental briefing on

whether additional precautions could be and were being implemented at

the Calhoun County Correctional Facility. (ECF No. 12.) Respondent




                                      3
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20          PageID.807     Page 4 of 26




filed a supplemental brief on May 7, 2020. (ECF No. 13.) Petitioner filed

a supplemental brief on May 11, 2020.1 (ECF No. 14.)

      Because the Court finds that balancing the irreparable injury faced

by Petitioner, his likelihood of success on the merits, and the public

interest favors continued injunctive relief, the Court converts the TRO

into a preliminary injunction.

      II. Legal Standard

      “[P]reliminary injunctions are extraordinary and drastic remedies

[] never awarded as of right.” Am. Civil Liberties Union Fund of Michigan

v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015). In determining

whether to grant a preliminary injunction, courts evaluate four factors:

1) whether the movant has a strong likelihood of success on the merits;

2) whether the movant would suffer irreparable injury absent an

injunction; 3) whether granting the injunction would cause substantial

harm to others; and 4) whether the public interest would be served by


      1 In its April 30, 2020 opinion, the Court noted that “[g]iven the significance of
the issues presented by this case and the seriousness of Petitioner’s constitutional
claims, particularly as they relate to the high risk to Petitioner’s health and life, the
Court did not find [Petitioner’s April 29, 2020 brief] helpful to its consideration of his
claims.” (ECF No. 12, PageID.747.) Petitioner’s most recent supplemental brief is no
more useful. Again, Petitioner failed to address the majority of Respondent’s
arguments or to provide a single legal citation in support of his own.

                                            4
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.808   Page 5 of 26




granting the injunction. Northeast Ohio Coal. For Homeless and Serv.

Emps. Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th

Cir. 2006). These four factors “are not prerequisites that must be met but

are interrelated considerations that must be balanced together. For

example, the probability of success that must be demonstrated is

inversely proportional to the amount of irreparable injury the movants

will suffer absent the stay.” Id. (internal quotations omitted).

      III. Analysis

      In granting Petitioner a temporary restraining order, the Court

found that his high risk of COVID-19 infection in communal confinement

and serious underlying health conditions supported a finding of

irreparable injury absent an injunction (ECF No. 9, PageID.668–673);

Petitioner had demonstrated a likelihood of success on the merits because

Respondent’s precautions could not guarantee Petitioner reasonable

safety (id. at PageID.673–676); and the public interest in public health

and safety outweighed its interest in Petitioner’s continued detention.

(Id. at PageID.676–678.)

      The Court was unable to fully determine by the initial date for the

expiration of the Temporary Restraining Order whether a preliminary


                                      5
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.809   Page 6 of 26




injunction was warranted. Given Respondent’s uncontested argument

regarding Petitioner’s danger to the community and risk of flight (ECF

No. 10, PageID.704–706), the Court ordered supplemental briefing to

better inform its adjudication. In particular, the Court sought additional

information regarding the feasibility and implementation of additional

precautionary measures at the Calhoun County Correctional facility,

including testing for staff and detainees, mandatory personal protective

equipment in the form of masks for staff and detainees, and guaranteed

single-cell housing for Petitioner. (ECF No. 12, PageID.768.) Respondent

informed the Court that

      Respondents are able to guarantee individual housing for
      Petitioner. Calhoun has already begun providing surgical
      grade masks to all detainees and inmates. They are required
      to wear them outside the housing unit, but are permitted to
      wear them inside the housing unit. Detainees are issued a
      new mask upon request free of charge. Staff are required to
      wear masks while performing booking and intake, but are
      encouraged to wear masks at all times. At this time, Calhoun
      does not have plans to implement mandatory COVID-19
      testing for all staff and detainees.

(ECF No. 13, PageID.770–771 (internal citations omitted).)

      The Court finds that Petitioner continues to demonstrate a high

risk of irreparable injury absent an injunction. Although Petitioner’s

                                      6
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.810   Page 7 of 26




likelihood of success on the merits is mixed, the public interest favors his

continued release. On balance, the factors support granting a

preliminary injunction.

      A.    Irreparable Injury

      In its April 30, 2020 Order, the Court found that “[i]n order for

Respondent to sufficiently reduce the risk of irreparable injury to

Petitioner—because of Petitioner’s heightened risk of severe illness and

death—Respondent, ICE, and the Calhoun County Correctional Facility

would need to provide COVID-19 testing to all staff and detainees.” (ECF

No. 12, PageID.761.) On May 7, 2020, Respondent explained that

“Calhoun does not have plans to implement mandatory COVID-19

testing for all staff and detainees.” (ECF No. 13, PageID.770–771.)

      Moreover, on May 11, 2020, counsel for Respondent informed the

Court by email that one detainee at the Calhoun County Correctional

Facility has tested positive for COVID-19. According to counsel, the

detainee was quarantined at intake and was isolated when he became

symptomatic. On May 14, 2020, counsel for Respondent sent this

supplemental email: “In an update to the below, four detainees had

contact with the positive detainee and were also isolated and tested, none


                                      7
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.811   Page 8 of 26




had been in general population. Three tested negative and one tested

positive.”

       As the Court recently held in a companion case, “emergence of

COVID-19 at the Calhoun County Correctional Facility transforms a

generalized yet substantial risk into a specific and immediate risk.”

Malam v. Adducci, Case No. 20-10829 (E.D. Mich. May 12, 2020), ECF

No. 68 at PageID.1914–15 (hereinafter Malam Order). Accordingly, the

Court adopts, with one exception, the reasoning from its April 18, 2020

and April 30, 2020 Orders in this case with respect to irreparable injury.

      The Court no longer finds that Petitioner’s high blood pressure or

asthma increase his risk of an adverse outcome from COVID-19. In its

April 30, 2020 Order, the Court found that “Respondent does not contest

that Petitioner is obese and suffers from high blood pressure, diabetes,

and asthma, each of which places him at heightened risk of severe illness

and/or death from COVID-19. (ECF No. 12, PageID.748.) In Malam, the

Court recently found that the public health evidence is uncertain

regarding whether high blood pressure constituted an independent risk

factor for a severe negative outcome from COVID-19, see Malam Order

at PageID.1924, and that asthma constituted a risk factor if it is


                                      8
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.812   Page 9 of 26




“moderate to severe.” See id. at PageID.1926. Petitioner does not directly

address whether his high blood pressure increases his risk of a negative

outcome from a COVID-19 infection. With regards to his asthma,

Petitioner alleges that “he has asthma, for which he uses an inhaler. He

is not allowed to keep his inhaler on him at Calhoun so if he needs it he

has to find a guard and wait for someone to bring it to him” (ECF No. 2,

PageID.225); additionally, he alleges that he “was denied treatment

during asthma attacks.” (ECF No. 14, PageID.788.) Petitioner neither

provides the Court with a definition of moderate to severe asthma nor

describes the severity of his own. Accordingly, the Court no longer finds

that Petitioner’s high blood pressure and asthma increase his risk of

serious illness and/or death from COVID-19.

      Nonetheless, Petitioner’s obesity and diabetes place him at a high

risk of serious illness and/or death from COVID-19. Given the confirmed

cases of COVID-19 at CCCF, and absent widespread testing to determine

the scope of the outbreak and to prevent asymptomatic transmission,

Petitioner has shown a high risk of irreparable injury in the form of loss

of health or life from COVID-19 absent an injunction.

      B.    Likelihood of Success on the Merits


                                      9
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.813   Page 10 of 26




      Civil detainees’ Fifth Amendment claims are analyzed “under the

same rubric as Eighth Amendment claims brought by prisoners.” Villegas

v. Metropolitan Gov’t, 709 F.3d 563, 568 (6th Cir. 2013). Eighth

Amendment claims require a showing of deliberate indifference, Farmer

v. Brennan, 511 U.S. 825, 835 (1994), which includes showing an

objective substantial risk of serious harm and a subjective culpable

mental state. Villegas v. Metro. Gov’t, 709 F.3d 563, 568 (6th Cir. 2013)

(citing Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008)).

      1. Objective Component of Deliberate Indifference

      In its April 30, 2020 Order, the Court held that “[a]lthough the . . .

precautions taken at the Calhoun County Correctional Facility are

important, they do not yet go far enough to be a reasonable response to a

global pandemic with respect to detainees at heightened risk of severe

illness and death from COVID-19.” (ECF No. 12, PageID.762.) And as the

Court explained in Malam, “[t]he Court need not dwell on the distinctions

between a high likelihood of irreparable harm and a substantial risk of

serious harm—to the extent the former comes in the form of a risk to

health or life, it satisfies the latter.” Malam Order at PageID.1934.




                                      10
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.814   Page 11 of 26




      Nonetheless, Respondent argued in her May 7, 2020 brief that

“Petitioner does not establish that his exposure to COVID-19 is

imminent, where reasonable precautions are in place, he already has a

single cell, and there are no confirmed cases of COVID-19 at Calhoun.”

(ECF No. 13, PageID.771.)

      There are now two confirmed cases of COVID-19 at the Calhoun

County Correctional Facility, and no widespread testing to determine the

scope of the outbreak and whether Petitioner would be exposed to the

virus upon return to the facility. Moreover, given the percentage of

asymptomatic COVID-19 cases and the virus’ incubation period of up to

fourteen days, Respondent cannot reasonably assert that the outbreak

is—or will continue to be—limited to these two cases.

      Additionally, the Court explained in detail in its April 30, 2020

Order why, “with respect to Petitioner, [Respondent’s] precautions do not

go far enough to constitute a reasonable response to COVID-19.” (ECF

No. 12, PageID.764.) The Court concluded that

      in light of Petitioner’s underlying health conditions, the public
      health evidence available, and the exponential growth of
      COVID-19 infections within ICE detention centers, a
      reasonable response would include, at minimum, the
      following additional precautions: [m]andatory face masks for

                                      11
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.815   Page 12 of 26




      all detainees and staff[; and g]uaranteed individual housing
      for Petitioner should he return to CCCF.

(Id. at PageID.765.)

      The Court commends Respondent for her guarantee that Petitioner

would have individual housing upon his return. However, as Petitioner

argues,

      Petitioner is wheelchair-bound and must wear adult diapers.
      Individual housing would not protect him from exposure to
      COVID-19. He is dependent on others to change his diapers
      and to bathe him, and therefore he cannot practice social
      distancing from Calhoun staff who will need to make
      extensive physical contact with him to care for him.
      Furthermore, Calhoun’s common areas do not allow for social
      distancing: [As Zaya declares,] “No one I encountered, guards
      or inmates, were practicing social distancing. It was
      impossible for inmates to stay at a safe distance from one
      another in the pod. We ate together in a collective room that
      could not accommodate social distancing.”

(ECF No. 14, PageID.789.)

      The Court finds that guaranteed individual housing in combination

with Respondent’s other existing precautions would still be insufficient

to guarantee Petitioner’s reasonable safety. The Court adopts the

reasoning in its April 18 and 30, 2020 Orders with respect to the

reasonability of Respondent’s precautions and holds that the risk of

                                      12
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.816   Page 13 of 26




COVID-19 infection to Petitioner, were he to return to the Calhoun

County Correctional Facility, would be both imminent and substantial,

satisfying the objective component of Petitioner’s claim.

      2. Substantial Component of Deliberate Indifference

      Respondent argues that Petitioner cannot show the subjective

component of his deliberate indifference claim. Respondent cites to two

recent Circuit Court opinions, both of which held that without specific

evidence of mental state, prisoners could not show deliberate indifference

on the part of the Texas or Florida correctional systems where the jails

alleged substantial compliance with CDC guidance for detention and

correctional facilities. (ECF No. 13, PageID.775–778 (citing Valentine v.

Collin, No. 20-20207, 2020 WL 1934431 (5th Cir. Apr. 22, 2020) and

Swain v. Junior No. 20-11622, 2020 WL 2161317 (11th Cir. May 5,

2020)).)

      In Valentine, the Fifth Circuit held,

      Though the district court cited the Defendants’ general
      awareness of the dangers posed by COVID-19, it cited no
      evidence that they subjectively believe the measures they are
      taking are inadequate. To the contrary, the evidence shows
      that TDCJ has taken and continues to take measures—
      informed by guidance from the CDC and medical
      professionals—to abate and control the spread of the virus. . .

                                      13
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20         PageID.817    Page 14 of 26




      . Although the district court might do things differently, mere
      “disagreement” with TDCJ’s medical decisions does not
      establish deliberate indifference.

2020 WL 1934431 at *4 (citations omitted). The court concluded that in

finding objectively “inadequate measures as dispositive                         of the

Defendants’ mental state,” “the district court . . . collapsed the objective

and subjective components of the Eighth Amendment inquiry.” Id.

      In Swain, the Eleventh Circuit cited to Valentine and stayed a

similar injunction on the grounds that “the district court cited no

evidence to establish that the defendants subjectively believed the

measures they were taking were inadequate.” 2020 WL 2161317, at *4.

      Petitioner did not address this caselaw in his May 14, 2020

supplemental brief. (ECF No. 14.) Nor did Petitioner address the

subjective component of his deliberate indifference claim in his initial

motion (ECF No. 2), reply brief (ECF No. 8), or response to the Court’s

April 18, 2020 Order.2 (ECF No. 29.) However, Respondent raised a


      2  Petitioner’s only argument on this issue is that the Court “can simply apply
the Bell test, [rather than the Farmer test], as recently reaffirmed by the Sixth Circuit
in Williamson Cty.” (ECF No. 2, PageID.234.) Petitioner misreads Sixth Circuit
precedent. Although the court in J.H. v. Williamson Cty. applied the Bell freedom
from punishment standard to a pretrial detainee’s solitary confinement claim, it
applied the dual-prong deliberate indifference standard to the detainee’s claim
alleging inadequate medical and mental health care. 951 F.3d 709, 717, 722 (6th Cir.

                                           14
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.818   Page 15 of 26




similar argument in Malam. There the Court found that “[c]ontrary to

Defendants’ suggestion and distinct from Valentine and Swain, the

record before the Court demonstrates that Defendants are aware that

medically vulnerable detainees require additional protection, but

nonetheless have declined to act.” Malam Order at PageID.1947–48. The

Court relied on the Sixth Circuit in Richko v. Wayne Cty., which held that

“[b]ecause government officials do not readily admit the subjective

component of this test, it may be demonstrated in the usual ways,

including inference from circumstantial evidence.” Id. at PageID.1948

(citing 819 F.3d at 916 (6th Cir. 2016)).

      The Court explained,

      At the Court’s May 7, 2020 videoconference hearing,
      Defendants conceded that they have not implemented any
      policies specific to the protection of medically vulnerable
      detainees, arguing instead that general precautionary
      measures serve to protect the higher risk population. CDC
      guidance for correctional and detention facilities does not
      address the specific needs of medically vulnerable detainees;
      it only notes that “[i]f the number of confirmed cases exceeds
      the number of individual medical isolation spaces available in
      the facility, be especially mindful of cases who are at higher

2020.) As the Court held in Malam, “Absent more guidance from the Sixth Circuit,
the Court will require [Petitioner] to show both the objective and subjective
components of a deliberate indifference claim.” Malam Order at PageID.1934.


                                      15
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.819   Page 16 of 26




      risk of severe illness from COVID-19.” Interim Guidance on
      Management of Coronavirus Disease 2019 (COVID19) in
      Correctional and Detention Facilities, Centers for Disease
      Control                    and                     Prevention,
      https://www.cdc.gov/coronavirus/2019-
      ncov/community/correction-detention/guidance-correctional-
      detention.html (last reviewed May 7, 2020). Nor does ICE
      guidance fill the gap; to the extent that ICE Guidance
      addresses medically vulnerable detainees, it contemplates
      considering release as an option: “Upon being informed of a
      detainee who may potentially be at higher risk for serious
      illness from exposure to COVID-19, ERO will review the case
      to determine whether continued detention is appropriate. ICE
      will make such custody determinations on a case-by-case
      basis, pursuant to the applicable legal standards, with due
      consideration of the public health considerations implicated.”
      (ECF No. 52-7, PageID.1591.) Indeed, as of April 16, 2020,
      ICE had released almost 700 noncitizen civil detainees
      nationwide. Matt Katz, ICE Releases Hundreds of
      Immigrants as Coronavirus Spreads in Detention Centers,
      NPR                 (Apr.              16,              2020)
      https://www.npr.org/sections/coronavirus-
      liveupdates/2020/04/16/835886346/ice-releases-hundreds-as-
      coronavirusspreads-in-detention-centers.

      On the one hand, Defendants are aware of the heightened risk
      posed by COVID-19 to medically vulnerable detainees, and as
      such ICE has already released hundreds of people from ICE
      custody. On the other, Defendants have not—and seemingly
      will not—adopt precautions specific to this vulnerable
      population that public health evidence shows to be necessary.
      And despite five opportunities to do so in this case alone,
      Defendants have not provided the Court with the declarations

                                      16
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.820   Page 17 of 26




      of any medical professional or public health expert who can
      reconcile these two conflicting positions. As Defendants
      explained in another case challenging the constitutionality of
      civil detention at the Calhoun County Correctional Facility,
      “In issuing guidance, ICE relied on epidemiologists and also
      convened a working group between medical professionals,
      disease control specialists, detention experts, and field
      operators to identify additional enhanced steps to minimize
      the spread of the virus.” Zaya v. Adducci, Case No. 20-10921
      (E.D. Mich. Apr. 23, 2020), ECF No. 10 at PageID.700
      (internal citation omitted). Defendants fail to acknowledge or
      address the evidence submitted by Plaintiffs and the weight
      of public health evidence recognizing that absent specific
      precautions, Plaintiffs’ release constitutes the only reasonable
      response to an extraordinary and deadly pandemic. Plaintiffs
      Alhalmi and Cardona Ramirez have shown the subjective
      component of their deliberate indifference claim.

      Id. at PageID.1950.

      Unlike in Malam, Respondent has taken at least one precaution

specific to Petitioner: guaranteed individual housing. Although this

additional precaution is insufficient to obviate the substantial risk of

serious harm Petitioner would face at the Calhoun County Correctional

Facility in light of his mobility impairment and other personal care

needs, it demonstrates Respondent’s willingness to provide Petitioner

additional protection and makes Petitioner’s success on the merits less

likely with respect to the subjective component of his claim.

                                      17
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.821   Page 18 of 26




      The Sixth Circuit in Six Clinics Holding Corp., II. v. Cafcomp Sys.

recognized that “in order to establish a likelihood of success on the merits

of a claim, a plaintiff must show more than a mere possibility of success.”

119 F.3d 393, 402 (6th Cir. 1997) (citing Mason Cty. Med. Ass'n v. Knebel,

563 F.2d 256, 261 n. 4 (6th Cir.1977)). Given Petitioner’s failure to

address the subjective component of his claim, and the fact that

Respondent has promised to take an additional precaution specific to

Petitioner, the Court finds Petitioner’s likelihood of success on the merits

with respect to the subjective component of his deliberate indifference

claim is not strong.

      But as the court in Six Clinics Holding Corp., II. further explained,

“it is ordinarily sufficient if the plaintiff has raised questions going to the

merits so serious, substantial, difficult, and doubtful as to make them a

fair ground for litigation and thus for more deliberate investigation.” Id.

(citing In re DeLorean Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1989)).

Petitioner has met this standard, though barely. The Court has found

Respondent’s precautionary measures to be an unreasonable response to

the COVID-19 pandemic considering Petitioner’s very serious underlying

health conditions. Respondent has refused to implement additional


                                      18
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.822   Page 19 of 26




precautions identified by public health experts as necessary to protect

the health and lives of medically vulnerable detainees, even as ICE has

issued guidance calling for the consideration of medically vulnerable

detainees’ release. Petitioner’s likelihood of success on the merits may be

uncertain, but circumstantial evidence raises substantial and difficult

questions about Respondent’s mental state regarding Petitioner’s

continued detention.

      Accordingly, the Court finds the second factor to favor granting a

preliminary injunction at this time.

      C.    Public Interest

      In her April 23, 2020 response, Respondent provided the Court with

evidence pertaining to Petitioner’s serious criminal history and history of

fleeing law enforcement. (ECF No. 10, PageID.705.) Petitioner failed to

address Respondent’s argument in his response. (ECF No. 11.)

Accordingly, in its April 30, 2020 Order, the Court found that Petitioner

“is a danger to the community and a flight risk.” (ECF No. 12,

PageID.752.) Petitioner again failed to address this evidence or the

Court’s conclusion in his May 11, 2020 response. (ECF No. 14.) That said,

Petitioner has now been released for twenty-five days; the Court has not


                                      19
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.823   Page 20 of 26




received any reports that Petitioner has violated the terms of his release.

His current age and medical condition would certainly limit his ability to

flee or commit further crimes. The Court understands Repondent’s

argument that Petitioner solicited, rather than directly participated in,

the events leading to his conviction for Second-Degree Murder. (ECF No.

10, PageID.684.)

      Nonetheless, the Court finds that the changes in Petitioner’s

circumstances since that time significantly decrease Petitioner’s danger

and risk of flight. In October 2019, a parole officer with the Michigan

Department of Corrections (MDOC) found Petitioner eligible for parole.

(ECF No. 1, PageID.27.) Petitioner was released from MDOC custody on

parole on March 24, 2020. (ECF No. 7-1, PageID.509.) But for an ICE

detainer, he would have been living in the community as of that date.

With the help of a parole officer, Petitioner had even secured potential

employment. (ECF No. 2-2, PageID.250.) During his incarceration,

Petitioner took thirty classes relating to job skills, anger management,

and religion. (ECF No. 2-2, PageID.250.) Petitioner received his GED and

more than twenty certificates structured around cognitive reframing.

(ECF No. 14-1, PageID.293.) Additionally, Petitioner has had two


                                      20
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.824   Page 21 of 26




strokes, suffers from high blood pressure, asthma, diabetes, neural

foraminal stenosis, and incontinence, and relies on a wheelchair for

mobility. (ECF No. 14-1, PageID.792.) The Court concludes that

Petitioner’s current condition, educational achievements, and completion

of his criminal sentences mitigate his danger and risk of flight.

      Moreover, the Court found in its April 30, 2020 order that “public

health provides a countervailing interest against which the Court must

balance Petitioner’s danger and risk of flight. Protecting public health

and safety is in the public interest.” (ECF No. 12, PageID.767 (citing

Neinast v. Bd. Of Trustees, 346 F.3d 585, 592 (6th Cir. 2003) (recognizing

public health and safety as legitimate government interests)).) The Court

held that “absent testing, mandatory personal protective equipment, and

individual housing for Petitioner, the public’s interest in public health in

the midst of a global pandemic takes precedence over the public’s interest

in Petitioner’s continued detention.” (Id. at PageID.768.) Respondent has

shown a willingness to provide only one of those three additional

precautions.

      The Court recognizes the serious nature of Petitioner’s criminal

history. However, given the severity of the public health crisis created by


                                      21
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.825   Page 22 of 26




COVID-19 and the change in Petitioner’s personal circumstances, the

Court finds that the public interest favors his continued release.

      D.    Balancing

      Petitioner has shown a high risk of irreparable injury in the form

of loss of health or life from COVID-19 absent an injunction, a high

likelihood of success on the merits of the objective component of his

deliberate indifference claim, and a possibility of success on the merits of

its subjective component. The public interest favors Petitioner’s

continued release.

      As the Sixth Circuit held in Blackwell, these factors “are not

prerequisites that must be met but are interrelated considerations that

must be balanced together. For example, the probability of success that

must be demonstrated is inversely proportional to the amount of

irreparable injury the movants will suffer absent the stay.” 467 F.3d at

1009. (internal quotations omitted). Petitioner has a high risk of serious

irreparable injury absent an injunction. See Thakkur v. Doll, No. 1:20-cv-

480, 2020 WL 1671563, at *8 (M.D. Pa. Mar. 31, 2020)) (“There can be no

injury more irreparable than lasting illness or death.”). Although

Petitioner’s likelihood of success on the merits is not assured, the Court


                                      22
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.826   Page 23 of 26




finds Petitioner to nonetheless have a possibility of success. Under

Blackwell, that is enough. Indeed, as the Supreme Court has stated,

      The purpose of a preliminary injunction is merely to preserve
      the relative positions of the parties until a trial on the merits
      can be held. Given this limited purpose, and given the haste
      that is often necessary if those positions are to be preserved,
      a preliminary injunction is customarily granted on the basis
      of procedures that are less formal and evidence that is less
      complete than in a trial on the merits. A party thus is not
      required to prove his case in full at a preliminary injunction
      hearing.

University of Texas v. Camenisch, 451 U.S. 390, 395 (1981).

       Furthermore, because the merits will most likely turn on

Respondent’s state of mind, Petitioner need not continue to be exposed to

conditions of confinement which present a substantial risk of serious

harm while the Court further adjudicates that issue.

      The public interest further warrants continued injunctive relief.

The Court recognizes the public interest in Petitioner’s continued

detention given his criminal history and history of fleeing law

enforcement. But when considering Petitioner’s serious underlying

health conditions, the two confirmed cases of COVID-19 at the Calhoun

County Correctional Facility, and Respondent’s refusal to implement



                                      23
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.827   Page 24 of 26




mandatory personal protective equipment or widespread testing, the

public’s interest in safety and public health wins out.

      On balance, the factors favor granting an injunction for the limited

duration of the State of Emergency in Michigan (related to COVID-19).

The Court will convert Petitioner’s temporary restraining order into a

preliminary injunction.

      E.    Scope of Injunctive Relief

      Respondent argues that “[t]o the extent the Court elects to impose

the conditions identified in this case, they are beyond what is required to

defeat a deliberate indifference claim and would intrude on the purview

of the Executive Branch.” (ECF No. 13, PageID.774.) Petitioner does not,

at this time, seek sweeping injunctive relief that would insert the Court

into the day-to-day management of either U.S. Immigration and Customs

Enforcement (ICE) or the Michigan Department of Corrections (MDOC);

instead, Petitioner requests only his continued release. The Court’s

preliminary injunction is limited to that narrow relief. It does not require

affirmative action from Respondent, nor does the Court make a finding

regarding whether implementing the identified precautions would




                                      24
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.828   Page 25 of 26




constitute a reasonable response to COVID-19. The Court will adjudicate

those issues if and when they are before it.

      IV. Conclusion

      For the reasons stated above, the Court GRANTS a preliminary

injunction mandating Petitioner Zaya’s continued release. Petitioner

remains subject to the following restrictions: he must comply with all

Michigan Executive Orders; and he must appear at all hearings

pertaining to his immigration proceedings. Respondent may impose other

reasonable nonconfinement terms of supervision. Respondent is further

RESTRAINED from arresting Petitioner for civil immigration detention

purposes until the State of Emergency in Michigan (related to COVID-

19) is lifted or until further Court Order stating otherwise.

      IT IS SO ORDERED.

Dated: May 14, 2020                        s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge




                                      25
Case 5:20-cv-10921-JEL-APP ECF No. 15 filed 05/14/20   PageID.829   Page 26 of 26




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 14, 2020.


                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      26
